DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 16, and 21 are amended. Claims 11-15 are cancelled. Claims 1-10 and 16-25 are under examination.
Withdrawn Claim Rejections - 35 USC § 112
The following 112(a) rejection is withdrawn due to claim amendment:
Claim 1 lines 11-12 and claim 16 lines 12-13 “the outer member defining an internal cavity that corresponds to the outer surface of the outer wall”. 
Claim 1 lines 18-19 and in claim 16 lines 19-20 “a second article that corresponds to the outer surface of the outer wall of the first article”.
The following 112(b) rejection is withdrawn due to claim amendment:
In claim 1 lines 11-12 and claim 16 lines 12-13 “the outer member defining an internal cavity that corresponds to the outer surface of the outer wall”.
Claim 1 lines 18 “a second article that corresponds to the outer surface of the outer wall”.
Response to Arguments
Applicant's arguments filed September 29, 2020 with respect to the rejection of Xu in view of Wu have been fully considered but they are not persuasive.
Xu in view of Wu
	The applicant argues amended claim 1 requires, after manufacturing the first article, forming an outer member about the outer surface then melting and re-forming a second article outer surface that corresponds to the outer surface of the outer wall of the first article, whereas Xu concurrently additive manufactures a component and a crucible wherein the component material is remelted in the crucible then the crucible is removed (abstract)  and Wu densifies the article by sold state processing ([0011], [0012], [0038]-[0044], [0068]) such that the shell is formed larger than the final dimensions of the park to allow for shrinkage ([0038]). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Xu teaches additively manufacturing a component ([0060]) then forming a ceramic shell crucible over the component ([0061] and [0077]), followed by forming a molten component and solidifying to form a single structure, and removing the crucible ([0065]-[0067]). Wu teaches additively manufacturing ([0002]) complex, high performance articles ([0003]) by forming a densified, sealed enclosure with loose machining powder inside ([0012], [0040], and [0041]) for the benefits of allowing for a large quantity of target parts to be machined with improved efficiency and significant reduction in energy consumption because the enclosure only occupies a small portion of the part (Wu [0015], [0051]). In support of this combination, Xu teaches filling a crucible with powder that is melted and solidified (Xu [0064]) or additively manufacturing a component that is melted and solidified (Xu [0018]), indicating that melting and re-solidification is known to be performed on powder (i.e. the enclosed material) and additively manufactured components (i.e. the wall). 
	The applicant argues that Xu teaches away from additive manufacturing of a first article with an outer wall and forming an outer member about the outer wall after manufacturing of a first article because the component and crucible are concurrently formed (abstract), such that even in combining with Wu the powder-containing shell would be formed concurrently within a crucible.  

	The applicant argues Wu teaches solid state processing such that the shell is formed larger than the final part so the park can shrink to its final shape, therefore the shell would be made larger than the final part even if combined with Xu such that the resulting part would be larger than intended and the second article would not correspond to the outer surface of the outer wall of the first article.
	The examiner respectfully disagrees. The rejection of Xu in view of Wu relies on Wu to teach forming a densified, sealed enclosure with loose machining powder inside (Wu [0012], [0040], [0041]) for the benefits of allowing for a large quantity of target parts to be machined with improved efficiency and significant reduction in energy consumption because the enclosure only occupies a small portion of the part (Wu [0015], [0051]). The basis for the rejection does not rely on the teachings in Wu directed to solid state processing, such that this argument is not commensurate in scope with the pending rejection. The process of Xu of forming a molten component and solidifying to form a single crystal structure ([0065]-[0067]) is applicable to both additively manufactured components and material in the form of a powder (Xu [0061], [0068]).
Claim Interpretation
In claim 1 lines 5-6 the limitation “a first article to have a porosity greater than fifteen percent (15%)” is being interpreted in light of [0046] of the specification. The first article is formed of an outer wall that is taught as having approximately 0% porosity and a second group of particles of approximately 35% porosity such that the total porosity of the first article (i.e. the porosity of the outer wall and the second group of particles taken together) is greater than approximately 15%.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 8, 10, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2015/0322799) in view of Wu (WU 2015/0283614).
Regarding claims 1 and 21, Xu teaches a method of additive manufacturing components for a gas turbine engine ([0003]) comprising additively manufacturing a relatively complex component “W” such as by electron beam melting (EBM) (i.e. additively manufacturing a first article) ([0060]), forming a crucible or ceramic shell by applying a slurry over the component ([0061] and [0077]) (i.e. forming an outer member about the surface of the outer wall after manufacturing the first article with the second group of particles contained within the outer wall, including forming an inner wall that defines an internal cavity of the outer member, the inner wall corresponding to the outer surface of the outer wall), forming a molten component “W” and solidifying to form a single crystal structure, then removing the crucible (i.e. heating the outer member and the first article to melt the first article into a molten mass within the internal cavity of the outer member and solidifying the molten mass along a predetermined solidification path within the outer member and against the inner wall to form a second article with a second article outer surface that corresponds to the outer surface of the outer wall of the first article) ([0065]-[0067]).
Xu is silent to the additive manufacturing of the component “W” (i.e. first article) including forming an outer wall with an outer surface by attaching together the first group of particles and including containing the second group of particles within a cavity defined by the outer wall.
Wu teaches a method for additive manufacturing three-dimensional objects using powder ([0002]) for the production of complex and high performance articles ([0003]) such as by EBM ([0012] and [0036]) comprising forming a densified and sealed enclosure (i.e. shell) where there is loose machining powder accommodated inside the enclosure (i.e. additively manufacturing a first article, including forming an outer wall with an outer surface by attaching together the first group of particles, and including containing the second group of particles within a cavity defined by the outer wall) ([0012], [0040], and [0041]) where the loose powder has a density of at least approximately 30% (i.e. a porosity of not more than 70%) ([0067]) and a density of the outer surface region is at least about 95% (i.e. a porosity of less than about 5%) ([0068]). 
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Xu to manufacture the component “W” by forming a densified and sealed enclosure with loose machining powder accommodated inside because it allows for a large quantity of target parts to be machine with improved efficiency and significant reduction in energy consumption because the enclosure section only occupies a very small portion of the entire part (Wu [0015] and [0051]). Xu teaches an embodiment in which a crucible is filled with powder that is melted and solidified and that the form of the component material prior to melting and solidification is not limited (Xu [0064]). This further supports the combination of Xu and Wu and that the melting and re-solidification process of Xu is known to be performed on material that starts in the form of a powder (i.e. like the loose metal powder within the enclosure taught by Wu) and/or an additively manufactured component (i.e. like the additive manufactured shell taught by Wu) (Xu [0018], [0068]).
Regarding the first article having a porosity greater than fifteen percent (15%), Wu teaches the density of the loose powder is at least approximately 30% (i.e. a porosity of at most 70%. Density is the quantity per unit volume. Porosity is the volume of interstices (i.e. space) per unit volume. Porosity is the opposite of density.) (Wu [0067]) and the density of the outer surface region is at least 95% (i.e. a porosity of at most 5%) (Wu [0068]). In the instant specification a porosity of the first article being greater than approximately 15% (i.e. approximately less than 85% density) results from the outer wall having approximately 0% porosity (i.e. approximately 100% density) and the second group of particles having a porosity of approximately 35% (i.e. approximately 65% density) (Instant Specification [0046]). The densities of the respective corresponding regions taught by Wu overlap with those in the instant specification such that the claimed porosity of the first article naturally flows from the combined teachings of Xu in view of Wu. 
The limitation of a first volume of the molten mass being less than a second volume of the internal cavity has been considered and has been determined to recite a property that naturally flows from the combined teachings of Xu in view of Wu. Xu in view of Wu teaches additive manufacturing a first article by additive manufacturing comprising an enclosure with loose powder inside (Wu [0012], [0040], and [0041]) where the powder (Xu [0064]) then undergoes melting and solidification to form a single crystal microstructure (Xu [0065]-[0067]) and the powder has a density of at least approximately 30% (Wu [0067]). The enclosure is formed around the volume of loose powder (i.e. internal cavity) where melting of the loose powder necessarily forms a volume of molten metal that is less.
Regarding claims 2 and 22, Xu in view of Wu teaches forming a densified and sealed enclosure (Wu abstract, [0011]-[0014], [0039]-[0041], and Fig. 1).
Regarding claim 3, Xu teaches additive manufacturing component “W” ([0060]) and forming a ceramic shell over the component by dipping the component into a ceramic powder and binder slurry to form a layer of ceramic material cover the component (i.e. exposing the first article to a slurry of an outer member material and solidifying the slurry into the outer member) ([0077]).
Regarding claim 4, Xu teaches the slurry is a ceramic powder and binder ([0077]).
Regarding claims 7 and 23, Xu teaches additive manufacturing component “W” ([0060]) such as a turbine blade 84 (i.e. a first article) comprising a root 88, a platform 90, and an airfoil 92 ([0058] and Fig. 4) followed by forming a ceramic shell over the component (i.e. assembling the first and second member to form the first article before forming the outer member) ([0077]). This teaching can be interpreted as either one of a root reads on a first portion and a platform or an airfoil read on a second portion or a platform reads on a first portion and an airfoil reads on a second portion.
Regarding claims 8 and 24, Xu teaches directionally solidifying the additively manufactured superalloy structure to form a metal single crystal structure ([0065] and [0066]). 
Regarding claim 10, Xu teaches forming a ceramic shell over the component ([0077]). 
Claims 5, 6, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2015/0322799) in view of Wu (WU 2015/0283614) as applied to claim 1 above, and further in view of McBrien (US 2016/0059302).
Regarding claim 5, Xu in view of Wu teaches forming a shell 104 of the crucible (i.e. outer member) around the component (Xu [0077]) and using a starter seed and a chill plate to cause the component W to be directionally solidified into a single crystal (Xu [0065]) where the creation of a single crystal microstructure is not limited to any particular technique (Xu [0070]).
Xu in view of Wu is silent to forming the internal cavity including a second volume that corresponds to a second portion of the first article including a trim portion that corresponds to the second volume and removing the trim portion from the body portion after solidifying the molten mass.
McBrien teaches a method of regenerating an additively manufactured component to create a single crystal ([0016]) using electron beam melting (EBM) to additively manufacture a component (i.e. a first portion) ([0018]) that is encased in its entirety with a ceramic shell ([0021]) then encased with a ceramic shell ([0021]) and regenerated using a grain selector (i.e. a second portion) ([0022] and [0023]) by melting the component and solidifying into a single crystal ([0030] and [0031]) where the grain selector is integrally formed as part of the component (i.e. forming the internal cavity including a second volume that correspond to a second portion including a trim portion) ([0041] and Fig. 6) and it is not part of a finished shape of the component (i.e. the grain selector is the time portion and is removed from the body portion after solidifying the molten mass) ([0023]).   
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Xu in view of Wu to additive manufacture the component with a grain selector that is then later removed because it allows for integral and monolithic formation of the grain selector with the component (McBrien [0041]) and it allows for directional solidification to form a single crystal microstructure where contaminates are pushed or collected by the solidification interface into a common area of the component that can be removed and scrapped (McBrien [0033]) 
Regarding claim 6, McBrien teaches the grain selector is a pigtail (helix) type grain selector ([0022] and Fig. 2). 
Regarding claim 16, Xu teaches a method of additive manufacturing components for a gas turbine engine ([0003]) comprising additively manufacturing a relatively complex component “W” such as by electron beam melting (EBM) (i.e. additively manufacturing a first article) ([0060]), forming a crucible or ceramic shell by applying a slurry over the component ([0061] and [0077]) (i.e. forming an outer member about the surface of the outer wall after manufacturing the first article with the second group of particles contained within the outer wall, including forming an inner wall that defines an internal cavity of the outer member, the inner wall corresponding to the outer surface of the outer wall, the internal cavity having an internal cavity volume), forming a molten component “W” and solidifying to form a single crystal structure, then removing the crucible (i.e. heating the outer member and the first article to melt the first article into a molten mass within the internal cavity of the outer member and solidifying the molten mass along a predetermined solidification path within the outer member and against the inner wall to form a second article with a second article outer surface that corresponds to the outer surface of the outer wall of the first article; removing the second article from the internal cavity) ([0065]-[0067]).
Xu is silent to the additive manufacturing of the component “W” (i.e. first article) including forming an outer wall with an outer surface by attaching together the first group of particles and including containing the second group of particles within a cavity defined by the outer wall.
Wu teaches a method for additive manufacturing three-dimensional objects using powder ([0002]) for the production of complex and high performance articles ([0003]) such as by EBM ([0012] and [0036]) comprising forming a densified and sealed enclosure (i.e. shell) where there is loose machining powder accommodated inside the enclosure (i.e. additively manufacturing a first article, including forming an outer wall with an outer surface by attaching together the first group of particles, and including containing the second group of particles within a cavity defined by the outer wall) ([0012], [0040], and [0041]) where the loose powder has a density of at least approximately 30% (i.e. a porosity of not more than 70%) ([0067]) and a density of the outer surface region is at least about 95% (i.e. a porosity of less than about 5%) ([0068]). 
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Xu to manufacture the component “W” by forming a densified and sealed enclosure with loose machining powder accommodated inside because it allows for a large quantity of target parts to be machine with improved efficiency and significant reduction in energy consumption because the enclosure section only occupies a very small portion of the entire part (Wu [0015] and [0051]). 
Regarding the first article having a porosity greater than fifteen percent (15%), Wu teaches the density of the loose powder is at least approximately 30% (i.e. a porosity of at most 70%. Density is the quantity per unit volume. Porosity is the volume of interstices (i.e. space) per unit volume. Porosity is the opposite of density.) (Wu [0067]) and the density of the outer surface region is at least 95% (i.e. a porosity of at most 5%) (Wu [0068]). In the instant specification a porosity of the first article being greater than approximately 15% (i.e. approximately less than 85% density) results from the outer wall having approximately 0% porosity (i.e. approximately 100% density) and the second group of particles having a porosity of approximately 35% (i.e. approximately 65% density) (Instant Specification [0046]). The densities of the respective corresponding regions taught by Wu overlap with those in the instant specification such that the claimed porosity of the first article naturally flows from the combined teachings of Xu in view of Wu. 
The limitation of a first volume of the molten mass being less than a second volume of the internal cavity has been considered and has been determined to recite a property that naturally flows from the combined teachings of Xu in view of Wu. Xu in view of Wu teaches additive manufacturing a first article by additive manufacturing comprising an enclosure with loose powder inside (Wu [0012], [0040], and [0041]) where the powder (Xu [0064]) then undergoes melting and solidification to form a single crystal microstructure (Xu [0065]-[0067]) and the powder has a density of at least approximately 30% (Wu [0067]). The enclosure is formed around the volume of loose powder (i.e. internal cavity) where melting of the loose powder necessarily forms a volume of molten metal that is less.
Xu in view of Wu is silent to the first article including a sprue portion extending helically about a longitudinal axis that corresponds to a trim portion that is removed from the first portion.
McBrien teaches a method of regenerating an additively manufactured component to create a single crystal ([0016]) using electron beam melting (EBM) to additively manufacture a component (i.e. a main body portion) ([0018]) that is encased in its entirety with a ceramic shell ([0021]) then encased with a ceramic shell ([0021]) and regenerated using a grain selector that is a pigtail (helix) type (i.e. a sprue portion extending helically about a longitudinal axis) ([0022], [0023], and Fig. 2) by melting the component and solidifying into a single crystal ([0030] and [0031]), then removing the shell from the directionally solidified component ([0034]) where the grain selector is integrally formed as part of the component (i.e. additively manufacturing a first article including a sprue portion) ([0041] and Fig. 6) and it is not part of a finished shape of the component (i.e. the grain selector is the trim portion and is removed from the first portion after solidifying the molten mass) ([0023]).   
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Xu in view of Wu to additive manufacture the component with a grain selector that is then later removed because it allows for integral and monolithic formation of the grain selector with the component (McBrien [0041]) and it allows for directional solidification to form a single crystal microstructure where contaminates are pushed or collected by the solidification interface into a common area of the component that can be removed and scrapped (McBrien [0033]) 
Regarding claim 17, Xu teaches additive manufacturing component “W” ([0060]) such as a turbine blade 84 (i.e. a first article) comprising a root 88, a platform 90, and an airfoil 92 ([0058] and Fig. 4) followed by forming a ceramic shell over the component (i.e. assembling the first and second member to form the first article before forming the outer member) ([0077]). This teaching can be interpreted as either one of a root reads on a first portion and a platform or an airfoil read on a second portion or a platform reads on a first portion and an airfoil reads on a second portion.
Regarding claim 19, Xu teaches a ceramic crucible ([0068] and [0077]) in which the component (i.e. first article) is melted ([0065]-[0067]). In order to the component to be melted in the ceramic crucible, the ceramic material necessarily has to have a melting point above that of the first article.
Regarding claim 20, Xu in view of Wu teaches a component for a gas turbine engine (i.e. a three dimensionally contoured component) (Xu [0003]) manufactured by forming an enclosure (i.e. outer surface) around loose powder (Wu [0012], [0040], and [0041]).
Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2015/0322799) in view of Wu (WU 2015/0283614) as applied to claims 1 and 21 above, and further in view of either one of Fraiser (US 2004/0231822) or Kottilingam (US 2015/0086408).
Regarding claims 9 and 25, Xu in view of Wu teaches the shell may be selected to be either thin or thick (Wu [0077]), but is silent to the wall thickness of the additively manufactured first article.
Fraiser teaches manufacturing a casting mold comprising an outer wall to define a cavity using free form fabrication ([0014], [0017], and [0094]) where the manufactured mold is a thin wall with a thickness of about 0.005 to about 1.50 inches ([0095]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Xu in view of Wu to have an enclosure thickness of about 0.005 to about 1.50 inches because a thinner wall allows for more intricate and finer wall features, where it is known in the art of additive manufacturing to manufacture a wall with a thickness within this range (Fraiser [0014], [0017], [0094], and [0095]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Fraiser, Kottilingam teaches a method of manufacturing a component using a three-dimensional printing process ([0006] and [0007]) comprising electron beam melting (EBM) ([0020]) where a cooling channel is located at a distance of about 0.005 inches to about 0.030 inches from the surface (i.e. the distance of the cooling channel from the surface reads on wall thickness) ([0028]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Xu in view of Wu for the wall thickness to be about 0.005 to 0.030 inches because this is the known deposition thickness for three-dimensional printing processes such as EBM (Xu [0060]; Wu [0012] and [0036]; Kottilingam [0020]) where it allows forming cooling channels in a turbine component close to the wall for improved cooling (Kottilingam [0028]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2015/0322799) in view of Wu (WU 2015/0283614) and McBrien (US 2016/0059302) as applied to claim 16 above, and further in view of either one of Frasier (US 2004/0231822) or Kottilingam (US 2015/0086408).
Regarding claim 18, Xu in view of Wu and McBrien teaches the shell may be selected to be either thin or thick (Wu [0077]), but is silent to the wall thickness of the additively manufactured first article.
Fraiser teaches manufacturing a casting mold comprising an outer wall to define a cavity using free form fabrication ([0014], [0017], and [0094]) where the manufactured mold is a thin wall with a thickness of about 0.005 to about 1.50 inches ([0095]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Xu in view of Wu and McBrien to have an enclosure thickness of about 0.005 to about 1.50 inches because a thinner wall allows for more intricate and finer wall features, where it is known in the art of additive manufacturing to manufacture a wall with a thickness within this range (Fraiser [0014], [0017], [0094], and [0095]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Fraiser, Kottilingam teaches a method of manufacturing a component using a three-dimensional printing process ([0006] and [0007]) comprising electron beam melting (EBM) ([0020]) where a cooling channel is located at a distance of about 0.005 inches to about 0.030 inches from the surface (i.e. the distance of the cooling channel from the surface reads on wall thickness) ([0028]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Xu in view of Wu and McBrien for the wall thickness to be about 0.005 to 0.030 inches because this is the known deposition thickness for three-dimensional printing processes such as EBM (Xu [0060]; Wu [0012] and [0036]; McBrien [0018]; Kottilingam [0020]) where it allows forming cooling channels in a turbine component close to the wall for improved cooling (Kottilingam [0028]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735            


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735